DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hogyoku (US PGPub 2009/0031373).

Regarding claim 1, Hogyoku teaches an information terminal comprising at least one control apparatus, at least one imaging unit, at least one communication unit, and at least one operation unit (Hogyoku, see figure 4, a configuration diagram of the cellular phone embodying the invention),
the control apparatus being configured to perform
a process of acquiring identification information of an external apparatus by analyzing an image including the identification information of the external apparatus wherein the image is obtained by the imaging unit by imaging the identification information displayed on the external apparatus (Hogyoku, see paragraph 0097, At this point, if the user scans the QR code 17 displayed in step S11 with the cellular phone 4 (Y in step S23), the cellular phone 4 decodes the contents of the QR code 17),
a process of, via the communication unit, transmitting information, which is to be used in an authentication process and which is input via the operation unit, to an authentication server and receiving key information from the authentication server (Hogyoku, see paragraphs 0099 and 0101, After step S24, the cellular phone 4 transmits the ID information assigned thereto or the program identifying information 13D obtained by decoding of the QR code 17 to the communications server 5, and makes a request of the communications server 5 to transmit key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S25). If the request made in step S25 is found to be received (Y in step S31), the communications server 5 obtains the ID information of the cellular phone 4, and transmits the key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S32)), and
a process of transmitting the key information by using the identification information to the external apparatus via the communication unit (Hogyoku, see paragraph 0104, the key information received by the cellular phone 4 is inputted to the receiving apparatus 3 via the IrDA interface (Y in step S12)).

Regarding claim 2, Hogyoku teaches wherein the control apparatus performs the process of transmitting the key information to the external apparatus by using a push notification (Hogyoku, see paragraph 0037, transmission of the key may be performed via infrared communication using an IrDA interface. Furthermore, the key may be an encrypted key, and the broadcast receiving apparatus may decrypt the encrypted key).

Regarding claim 3, Hogyoku teaches a control apparatus configured to control an information terminal (Hogyoku, see figure 4, a configuration diagram of the cellular phone embodying the invention), the information terminal comprising
at least one imaging unit, at least one communication unit, and at least one operation unit (Hogyoku, see figure 4, a configuration diagram of the cellular phone embodying the invention), the control apparatus comprising:
an image analysis unit configured to acquire identification information of an external apparatus by analyzing an image including the identification information of the external apparatus wherein the image is obtained by imaging, by the imaging unit, the identification information displayed on the external apparatus (Hogyoku, see paragraph 0097, At this point, if the user scans the QR code 17 displayed in step S11 with the cellular phone 4 (Y in step S23), the cellular phone 4 decodes the contents of the QR code 17): and
a communication control unit configured to perform, via the communication unit, transmitting information, which is to be used in an authentication process and which is input via the operation unit, to an authentication server, receiving key information from the authentication server (Hogyoku, see paragraphs 0099 and 0101, After step S24, the cellular phone 4 transmits the ID information assigned thereto or the program identifying information 13D obtained by decoding of the QR code 17 to the communications server 5, and makes a request of the communications server 5 to transmit key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S25). If the request made in step S25 is found to be received (Y in step S31), the communications server 5 obtains the ID information of the cellular phone 4, and transmits the key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S32)), and transmitting the key information by using the identification information to the external apparatus (Hogyoku, see paragraph 0104, the key information received by the cellular phone 4 is inputted to the receiving apparatus 3 via the IrDA interface (Y in step S12)).

Regarding claim 4, Hogyoku teaches an external apparatus comprising at least one control apparatus, at least one communication unit, and at least one display unit (Hogyoku, see figure 3, a configuration diagram of the television broadcast receiving apparatus embodying the invention),
the control apparatus being configured to perform:
a process of performing control such that an image including identification information of the external apparatus is displayed on the display unit (Hogyoku, see paragraph 0097, At this point, if the user scans the QR code 17 displayed in step S11 with the cellular phone 4 (Y in step S23), the cellular phone 4 decodes the contents of the QR code 17);
a process of receiving, via the communication unit, key information transmitted from an information terminal by using the identification information (Hogyoku, see paragraph 0104, the key information received by the cellular phone 4 is inputted to the receiving apparatus 3 via the IrDA interface (Y in step S12)); and
a process of transmitting, via the communication unit, a content viewing request using the key information (Hogyoku, see paragraph 0106, As a result of the processing in step S13 being performed, the user is allowed to watch the previously stored pay program with the receiving apparatus 3 without restriction).

Regarding claim 5, Hogyoku teaches an authentication processing system (Hogyoku, see abstract and paragraph 0063, a broadcast receiving apparatus and authentication system which is performed to grant permission to watch the pay program) comprising an information terminal, and an external apparatus (Hogyoku, see figure 1 and paragraph 0059, a television broadcast receiving apparatus 3, a cellular phone 4),
the external apparatus being configured to display an image including identification information of the external apparatus (Hogyoku, see paragraphs 0094 and 0096, The receiving apparatus 3 may produce the QR code 17. This pay program guide image indicates the QR code 17 containing the encoded contents of the authentication site address 13B and the program identifying information 13D),
the information terminal being configured to perform:
imaging the image displayed on the external apparatus (Hogyoku, see paragraph 0097, At this point, if the user scans the QR code 17 displayed in step S11 with the cellular phone 4 (Y in step S23), the cellular phone 4 decodes the contents of the QR code 17);
acquiring identification information of the external apparatus by analyzing the image obtained by the imaging (Hogyoku, see paragraph 0097, the cellular phone 4 decodes the contents of the QR code 17, and makes access to the communications server (a Web page of the authentication site) based on the address thus obtained (step S24));
transmitting information, which is to be used in an authentication process and which is input by a user, to an authentication server (Hogyoku, see paragraphs 0099 and 0101, After step S24, the cellular phone 4 transmits the ID information assigned thereto or the program identifying information 13D obtained by decoding of the QR code 17 to the communications server 5, and makes a request of the communications server 5 to transmit key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S25). If the request made in step S25 is found to be received (Y in step S31), the communications server 5 obtains the ID information of the cellular phone 4, and transmits the key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S32)); and
transmitting, using the identification information, key information received from the authentication server to the external apparatus (Hogyoku, see paragraph 0104, the key information received by the cellular phone 4 is inputted to the receiving apparatus 3 via the IrDA interface (Y in step S12)), and
the external apparatus being configured to transmit a content viewing request using the key information received from the information terminal (Hogyoku, see paragraph 0106, As a result of the processing in step S13 being performed, the user is allowed to watch the previously stored pay program with the receiving apparatus 3 without restriction).

Regarding claim 6, Hogyoku teaches an authentication method in an authentication processing system (Hogyoku, see abstract and paragraph 0063, a broadcast receiving apparatus and authentication system which is performed to grant permission to watch the pay program), the authentication processing system comprising an information terminal and an external apparatus (Hogyoku, see figure 1 and paragraph 0059, a television broadcast receiving apparatus 3, a cellular phone 4), the authentication method comprising:
by the external apparatus, displaying an image including identification information of the external apparatus (Hogyoku, see paragraphs 0094 and 0096, The receiving apparatus 3 may produce the QR code 17. This pay program guide image indicates the QR code 17 containing the encoded contents of the authentication site address 13B and the program identifying information 13D);
by the information terminal, capturing the image displayed on the external apparatus, analyzing the captured image, and acquiring the identification information of the external apparatus (Hogyoku, see paragraph 0097, At this point, if the user scans the QR code 17 displayed in step S11 with the cellular phone 4 (Y in step S23), the cellular phone 4 decodes the contents of the QR code 17);
by the information terminal, transmitting information, which is to be used in an authentication process and which is input by a user, to an authentication server and receiving key information from the authentication server (Hogyoku, see paragraphs 0099 and 0101, After step S24, the cellular phone 4 transmits the ID information assigned thereto or the program identifying information 13D obtained by decoding of the QR code 17 to the communications server 5, and makes a request of the communications server 5 to transmit key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S25). If the request made in step S25 is found to be received (Y in step S31), the communications server 5 obtains the ID information of the cellular phone 4, and transmits the key information to the cellular phone 4 (or a mail server or the like corresponding to the cellular phone 4) (step S32));
by the information terminal, transmitting the key information using the identification information to the external apparatus (Hogyoku, see paragraph 0104, the key information received by the cellular phone 4 is inputted to the receiving apparatus 3 via the IrDA interface (Y in step S12)); and
by the external apparatus, transmitting a content viewing request, using the key information received from the information terminal, to a content providing site (Hogyoku, see paragraph 0106, As a result of the processing in step S13 being performed, the user is allowed to watch the previously stored pay program with the receiving apparatus 3 without restriction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443